                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


LEGACY BLOCK, INC., RASTRA, INC.
and RUSSELL FERRY,

                    Plaintiffs,

v.                                                    Case No: 6:18-cv-1727-Orl-40GJK

KARL HOLIK and ETERNA BUILDING
SYSTEMS, INC.,

                    Defendants.
                                        /

                                        ORDER

      This cause comes before the Court without oral argument on Plaintiffs’ Motion for

Temporary Restraining Order (“TRO”) and Preliminary Injunction (Doc. 10 (the

“Motion”)), filed February 4, 2018. Having reviewed the Complaint, Motion and

attachments thereto, Russell Ferry’s sworn declaration, and the relevant caselaw, the

Court makes the following findings of fact and conclusions of law:

          1. Plaintiff, Rastra, has the exclusive right to manufacture and sell the Rastra

             building system throughout the world, and the right to the use of the

             RASTRA trademark pursuant to the Contribution & Consulting Agreement

             (“Purchase Agreement”) executed between the Plaintiffs and Defendants ,

             KARL HOLIK, an individual (“Holik”), ETERNA BUILDING SYSTEMS, INC.

             (“Eterna) (collectively herein as “Defendants”).

          2. After the Purchase Agreement was executed, Defendants began to

             interfere with Legacy Block, Inc. and Rastra’s business operations. Holik

             began contacting Rastra’s customers via emails by using the customer
      contact information Holik collected from illegal seizure of the information

      service request section of Rastra.com and Rastra’s personal emails as well

      as corporate files.

   3. There is a substantial probability of Plaintiffs’ success on the merits.

   4. Plaintiffs would suffer irreparable injury in the absence of a TRO. See

      Spiegel v. City of Houston, 636 F.2d 997, 1001 (5th Cir. 1981).

   5. The harm to Plaintiffs in the absence of an injunction would exceed the harm

      to Defendants if the TRO is issued.

   6. The TRO will not disserve the public interest.

Accordingly, it is ORDERED AND ADJUDGED as follows:

   1. Plaintiffs’ Motion for a Temporary Restraining Order is GRANTED.

   2. Defendant, Holik, is required as the Registrant, Registry and/or Host of

      Rastra.com to remove the hardcoded popup from the Rastra.com website.

   3. Defendants are enjoined from contacting and attempting to divert Plaintiffs ’

      customers to Defendants.

   4. A bond is not necessary under the circumstances of this case.

   5. Because Defendants have not been served, this Order shall take effect

      upon proper service on Defendants.

   6. Defendant shall certify in writing within ten (10) days of service of this Order

      that it has fully complied with the terms herein.

   7. This Order shall expire fourteen (14) days after service unless extended by

      the Court for good cause or the mutual consent of the parties.




                                      2
          8. The Court will TAKE UNDER ADVISEMENT Plaintiffs’ Motion for a

             Preliminary Injunction (Doc. 10).

                a. Plaintiffs are DIRECTED to immediately serve on Defendants: (1)

                       copies of the Complaint and its exhibits; (2) a copy of the TRO

                       Motion; and (3) a copy of this Order. Plaintiffs are further DIRECTED

                       to file proof of service immediately after effecting proper service.

                b. Five (5) business days after Defendants are served, Defendants may

                       file one consolidated response to the Motion and include any

                       opposing declarations or affidavits. See Local Rules 3.01(b), 3.01(f),

                       & 4.06(b)(3).

                c. Three (3) business days after Defendants respond, Plaintiffs may file

                       a reply to Defendants’ response. Plaintiffs’ reply shall be directed

                       only to Defendants’ response; shall not include any new issues,

                       rebuttal affidavits, or other evidence in support; and shall not exceed

                       five (5) pages.

          9. The Court will schedule a hearing of this matter after Defendants have been

             properly served.

      DONE AND ORDERED in Orlando, Florida on December 7, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties



                                               3
